19-23185-rdd        Doc 204        Filed 11/21/19      Entered 11/21/19 15:23:25               Main Document
                                                      Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :        Chapter 11
In re:                                                         :
                                                               :        Case No. 19-23185 (RDD)
RETRIEVAL-MASTERS CREDITORS                                    :
                    1
BUREAU, INC. ,                                                 :
                                                               :
                  Debtor.                                      :
---------------------------------------------------------------x

                       ORDER GRANTING JOINT MOTION TO ADJOURN
                        CERTAIN MOTIONS [Doc. Nos. 3 and 52] SINE DIE
                            AND GRANTING RELATED RELIEF

          Upon the Debtor’s and State of Indiana’s Joint Motion to Adjourn Certain Motions Sine

Die and Approving Related Agreement (the “Motion”); and it appearing that notice of the Motion

was due and sufficient under the circumstances and that no other or further notice is necessary;

and upon the Limited Objection (the “Objection”) by Laboratory Corporation of America

Holdings, Laboratory Corporation of America, Quest Diagnostics Incorporated, and Optum360,

LLC filed in opposition to the Motion; and upon the record of the hearing on the Motion held on

November 14, 2019 (the “Hearing”) and all of the proceedings herein; and, after due deliberation

and for the reasons stated by the Court in its bench ruling at the Hearing, the Court having

determined that the Motion should be granted as set forth herein and the Objection denied, it is

hereby

          ORDERED that the Motion is granted as and to the extent set forth herein; and it is

further




 1        The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
          Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
          06831. The Debtor also did business as American Medical Collection Agency.
19-23185-rdd    Doc 204      Filed 11/21/19    Entered 11/21/19 15:23:25        Main Document
                                              Pg 2 of 2


       ORDERED that the hearings to consider the Debtor’s Motion Pursuant to Section 105(a)

of the Bankruptcy Code: (A) for Order Authorizing and Approving Procedures for Managing

Governmental Requests and/or Demands for Information; and (B) for an Emergency Order

Enjoining Related Governmental Action Pending Court's Consideration of Such Procedures, and

Granting Related Relief [doc. no. 3], and the State of Indiana’s Motion to Convert to Chapter 7,

or in the Alternative, Appoint a Chapter 11 Trustee [doc. no. 52], are adjourned sine die without

prejudice to the right of the relevant movant to seek rescheduling upon an appropriate amended

notice of hearing and in accordance with the Court’s scheduling procedures; and it is further

       ORDERED, that the Debtor is directed to provide its responses to Indiana CID No. 19-

00378-8753 and otherwise cooperate with the Multi-State Group, all as and to the extent set forth

in the Agreement annexed as Exhibit “A” to the Motion.

Dated: November 21, 2019
      White Plains, New York
                                                    /s/Robert D. Drain _____________________
                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                2
